DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, filed 2/01/2021, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn.  The specification was amended by the applicant.
Applicant’s arguments, see pages 8 and 9, filed 02/01/2021, with respect to claims 1, 2, and 15 have been fully considered and are persuasive.  The objection of claims 1, 2, and 15 has been withdrawn.  Applicant has amended the claims to remove informalities.
Applicant’s arguments, see page 9, filed 02/01/2021, with respect to the rejection(s) of claim(s) 1-3, 5-10, 12-16, and 18-20 under 35 U.S.C. section 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US-2018143285-A1 to Sen et al and US-20160338133-A1 to Lee.
Applicant’s arguments, see pages 9-10, filed 02/01/2021, with respect to the rejection(s) of claim(s) 4 and 11 under 35 U.S.C. section 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US-2018143285-A1 to Sen et al and US 20160338133-A1 to Lee.
Applicant’s arguments, see page 17, filed 02/01/2021, with respect to the rejection(s) of claim(s) 4 and 11 under 35 U.S.C. section 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US-2018143285-A1 to Sen et al and US 20160338133-A1 to Lee.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 5-10, 12-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US-20180152848-A1 to Egner in view of US-20180143285-A1 to Sen, US-20190230620-A1, US-20160338133-A1 to Lee and CN-106922005-A to Chao.

Regarding claim 1 Egner teaches...a method of selecting an optimal wireless link based on an information handling system location fingerprint, comprising (a method of selecting optimal wireless links based on an information handling system location fingerprint described as context aware resource management that includes a link optimization system that receives radio frequency traffic reports that includes fingerprint information describe as location and time, radio technology available, QoS scores, and information via frequency scans):  receiving a plurality of wireless signals from a plurality of address-identified wireless local area network (WLAN) access points (APs) at a first instance in time (Fig. 3, P.51, discloses receiving a plurality of wireless signals from a plurality of address-identified wireless local area network access points at an instance in time describe a network having a plurality of wireless links that includes access points that record and report a position including latitude and longitude values allowing the system to create interference reports(305) that include operational frequencies and locations, estimation of levels and ratings of utilizations); but does not teach...detecting a plurality of time of flight (TOF) signal distances between an information handling system and the plurality of address-identified WLAN APs based on the plurality of wireless signals their 

Sen teaches... detecting a plurality of time of flight (TOF) signal distances between an information handling system and the plurality of address-identified WLAN APs based on the plurality of wireless signals their respective signal strengths received at the first instance in time (Fig. 1A, P.21, discloses detecting a plurality of time of flight (TOF) signal distances between the information handling system described as management system 210 (TOF correction module) and the plurality of addressed-identified WLAN described as APs 231-236 based on the plurality of wireless signals and their respective signal strengths received described as the system 210 processes the information from each AP when they are in the correct range and further processes the signals that are not within range for those creating a mean value signal strength thus categorizing each AP so based on TOF measurement may be used for location determination by the system 210); determining, via a processor executing code instructions of the information handling system, a first location fingerprint of the information handling system 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Egner by incorporating the teachings of Sen because the method and its implementation in the device allows for processing of the plurality of Time of Flight Measurements cataloging APs into preferred devices (Sen, Abs). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Lee teaches...and determining a drop in signal strength for indication of a physical boundary between the information handling system and at least one address­ identified WLAN AP (P.110, Lns. 1-10, discloses determining a drop in signal strength for indication of physical boundary between the information handling system and at least one address identified WLAN AP described as a parameter with serving AP 615 may fall below a threshold in this case identified as a disassociation threshold a signal strength parameter such message indicates that the UE is nearing a boundary of a coverage area associated with a serving AP at time one or two or any 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Egner by incorporating the teachings of Lee because the method and its implementation in the device allows the aggregation management system the reduction or elimination of packet loss from serving AP when the UEs approach boarders of coverage areas (Lee, P. 109). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Chao teaches...identifying a first optimal wireless link associated with the first location fingerprint of the information handling system for the first instance in time; and automatically establishing the first optimal wireless link associated with the first location fingerprint of the information handling system (P. 83, discloses a wireless link associated with first location fingerprint of the information handling system for the first instance of time and automatically establishing the first optimal wireless link associated with the first location fingerprint described as each network fingerprint information table corresponds to a location area in which 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Egner by incorporating the teachings of Chao because the method allows for the switching of the terminal device when comparing the tables created with parameters between first and second fingerprint which ensures that the terminal is connected to the AP with the highest signal (Chao, P.64). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 2 Egner, Sen, Lee, and Chao teach the method of claim I, Chao teaches...further comprising: determining, via the processor executing code instructions of the information handling system, a second location fingerprint of the information handling system for a second instance in time, for distances to the plurality of address-identified WLAN APs  (P.57, discloses a processor executing code instructions of the information handling system a second location fingerprint of the information handling system for a second instance in time describe as the mobile terminal response to a query and identifying a second network fingerprint information relative to the plurality of APs); identifying a second optimal wireless link associated with the second location fingerprint of the information handling system for the second instance in time (P.81, discloses identifying a second optimal wireless link associate with the second location fingerprint described as the second network fingerprint matching the first 

Lee teaches...and determining a second drop in signal strength for indication of a second physical boundary between the information handling system and at least one address-identified WLAN AP (P.110, Lns. 1-10, discloses determining a drop in signal strength for indication of physical boundary between the information handling system and at least one address identified WLAN AP described as a parameter with serving AP 615 may fall below a threshold in this case identified as a disassociation threshold a signal strength parameter such message indicates that the UE is nearing a boundary of a coverage area associated with a serving AP at time one or two or any other subsequent times.  The drop in signal strength is known in the art as illustrated “Tips for Proper Wireless Access Point Placement” that discloses a table indicating the typical losses based on the different materials of walls that are typical physical boundaries.  Also Sen P. 43-51, Fig 1A, also discloses the implementation of a heat map generator that automates the mapping of service against layout mapping boundaries and service based on signal strength indication from all serving AP by address and location).

Regarding claim 3 Egner, Sen, Lee, and Chao teach the method of claim 1, Chao teaches...further comprising:...determining the first instance in time occurs in a preset time period; and wherein the first optimal wireless link is associated with the preset time period (P. 131, discloses determining the first instance in time occurs in a preset time period when the first optimal wireless link is detected described as access module 303 being configured (present) to obtain the access point identifier as indicated by the network fingerprint information table which includes selection times corresponding to the network fingerprint information and the access point identifier of the wireless access point).

Regarding claim 5 Egner, Sen, Lee, and Chao teach the method of claim 1, Egner teaches...wherein the first optimal wireless link is established within the 2.4 GHz frequency band (Fig. 2, P. 38, Lns.15, 17, discloses the first optimal wireless link is established within the 2.4GHz frequency band described as under FCC part 96).

Regarding claim 6 Egner, Sen, Lee, and Chao teach the method of claim 1, Egner teaches...wherein the first optimal wireless link is established within the 5 GHz frequency band (Fig. 2, P38, discloses the first optimal wireless link is established within the 5 GHz frequency band or 3.5 GHz under FCC part 96 conditional sharing plan).

Regarding claim 7 Egner, Sen, Lee, and Chao teach the method of claim 1, Egner teaches...wherein the first optimal wireless link is established within the 60 GHz frequency band (Fig. 2, P. 38, Lns.15, 17, discloses the first optimal wireless link is established within the 60 GHz frequency band described as under FCC part 96).

Regarding claim 8 Egner teaches an information handling system operating a location aware network selection system, comprising (P.70, discloses an information handling system location fingerprint described as context aware resource management that includes a link optimization system that receives radio frequency traffic reports that includes fingerprint information describe as location and time, radio technology available, QoS scores, and information via frequency scans): a network interface device receiving a plurality of wireless signals from a plurality of address-identified wireless local area network (WLAN) access points (APs) at a first instance in time (P. 24, discloses a network interface transmitting/receiving a plurality of wireless signals Fig, 3, P.51, further discloses receiving a plurality of wireless signals from a plurality of address-identified wireless local area network access points at an instance in time describe a network having a plurality of wireless links that includes access points that record and report a position including latitude and longitude values allowing the system to create interference reports(305) that include operational frequencies and locations, estimation of levels and ratings of utilizations);  but does not teach... a processor executing code instructions to detect a plurality of time of flight (TOF) signal distances between the information handling system and the plurality of address- identified WLAN APs based on the plurality of wireless signals and their respective signal strengths received at the first instance in time; the processor executing code instructions to determine a first location fingerprint of the information handling system for the first instance in time, for distances to each of the plurality of address-identified WLAN APs and to determine a drop in signal strength for indication of a physical boundary between the information handling system and at least one address-identified WLAN AP; the processor executing code instructions of the location aware network selection system to identify a first optimal wireless link associated with the first location fingerprint of the information handling system for the first instance in time; and the network interface device automatically establishing the first optimal wireless link associated with the first location fingerprint of the information handling system.

Sen teaches... a processor executing code instructions to detect a plurality of time of flight (TOF) signal distances between the information handling system and the plurality of address- identified WLAN APs based on the plurality of wireless signals and their respective signal strengths received at the first instance in time (Fig. 1A, P.21, discloses detecting a plurality of time of flight (TOF) signal distances between the information handling system described as management system 210 (TOF correction module) and the plurality of addressed-identified WLAN described as APs 231-236 based on the plurality of wireless signals and their respective signal strengths received described as the system 210 processes the information from each AP when they are in the correct range and further processes the signals that are not within range for those creating a mean value signal strength thus categorizing each AP so based on TOF measurement may be used for location determination by the system 210 as described on P. 11); .the processor executing code instructions to determine a first location fingerprint of the information handling system for the first instance in time, for distances to each of the plurality of address-identified WLAN APs (Fig.1B,P.11, Lns. 1-4 discloses determining via a processor executing code instructions of the information handling system described as controller which includes processors that execute instructions.  P. 21 further discloses the TOF measurements may be used for location determination by system 210, which processes time stamps; it is known in the art that using time stamps per packet receive one can determine distance from the IHS to the AP once location has been determined for each signal)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Egner by incorporating the teachings of Sen because the method and its implementation in the device allows for processing of the plurality of Time of Flight Measurements cataloging APs into preferred devices (Sen, Abs). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Egner by incorporating the teachings of Lee because the method and its implementation in the device allows the aggregation management system the reduction or elimination of packet loss from serving AP when the UEs approach boarders of coverage areas (Lee, P. 109). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Chao teaches...the processor executing code instructions of the location aware network selection system to identify a first optimal wireless link associated with the first location fingerprint of the information handling system for the first instance in time (P. 147 discloses a processor executing instructions, P. 88 further discloses detecting a plurality of time of flight signal distances (a method for measuring distance between a sensor and an object based on time difference between the emission of a signal and its return to the sensor after being reflected) between the terminal device (information handling system) and the plurality of 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Egner by incorporating the teachings of Chao because the method and device that allows for the switching of the terminal device when comparing the tables created with parameters between first and second fingerprint which ensures that the terminal is connected to the AP with the highest signal (Chao, P.64). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability. 

Regarding claim 9 Egner, Sen, Lee and Chao teach the information handling system of claim 8 Chao teaches...further comprising: the processor executing code instructions to determine a second location fingerprint of the information handling system for a second instance in time, relative to the plurality of address-identified WLAN APs (P.57, discloses a processor executing code instructions of the information handling system a second location fingerprint of the information handling system for a second instance in time describe as the mobile terminal response to a query and identifying a second network fingerprint information relative to the plurality of AP)s; the processor executing code instructions to identify a second optimal wireless link associated with the second location fingerprint of the information handling system for the second instance in time (P.81, discloses identifying a second optimal wireless 

Regarding claim 10 Egner, Sen, Lee and Chao teach the information handling system of claim 8  Chao teaches   further comprising: the processor determining the first instance in time occurs in a preset time period; and wherein the first optimal wireless link is associated with the preset time period (P. 131, discloses determining the first instance in time occurs in a preset time period when the first optimal wireless link is detected described as access module 303 being configured (present) to obtain the access point identifier as indicated by the network fingerprint information table which includes selection times corresponding to the network fingerprint information and the access point identifier of the wireless access point).

Regarding claim 12 Egner, Sen, Lee and Chao teach the information handling system of claim 8, Egner teaches...wherein the first optimal wireless link is established within the 2.4 GHz frequency band (Fig. 2, P. 38, Lns.15, 17, discloses the first optimal wireless link is established within the 2.4GHz frequency band described as under FCC part 96).

Regarding claim 13 Egner, Sen, Lee and Chao teach the information handling system of claim 8, Egner teaches...wherein the first optimal wireless link is established within the 5 GHz frequency band (Fig. 2, P38, discloses the first optimal wireless link is established within the 5 GHz frequency band or 3.5 GHz under FCC part 96 conditional sharing plan).

Regarding claim 14 Egner, Sen, Lee and Chao teach the information handling system of claim 8, Egner teaches...wherein the first optimal wireless link is established within the 60 GHz frequency band (Fig. 2, P. 38, Lns.15, 17, discloses the first optimal wireless link is established within the 60 GHz frequency band described as under FCC part 96).

Regarding claim 15 Egner teaches a method of selecting an optimal wireless link based on an information handling system location fingerprint, comprising (P.70, discloses a method of selecting optimal wireless links based on an information handling system location fingerprint described as context aware resource management that includes a link optimization system that receives radio frequency traffic reports that includes fingerprint information describe as location and time, radio technology available, QoS scores, and information via frequency scans): receiving a plurality of wireless signals from a plurality of address-identified wireless local area network (WLAN) access points (APs) at a first instance in time (Fig, 3, P.51, discloses receiving a plurality of wireless signals from a plurality of address-identified wireless local area network access points at an instance in time describe a network having a plurality of wireless links that includes access points that record and report a position including latitude and longitude values allowing the system to create interference reports(305) that include operational frequencies 



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Egner by incorporating the teachings of Sen 

Lee teaches... and determining a first drop in signal strength for indication of a first physical boundary between the information handling system and at least one address-identified WLAN AP (P.110, Lns. 1-10, discloses determining a drop in signal strength for indication of physical boundary between the information handling system and at least one address identified WLAN AP described as a parameter with serving AP 615 may fall below a threshold in this case identified as a disassociation threshold a signal strength parameter such message indicates that the UE is nearing a boundary of a coverage area associated with a serving AP at time one or two or any other subsequent times.  The drop in signal strength is known in the art as illustrated “Tips for Proper Wireless Access Point Placement” that discloses a table indicating the typical losses based on the different materials of walls that are typical physical boundaries.  Also Sen P. 43-51, Fig 1A, also discloses the implementation of a heat map generator that automates the mapping of service against layout mapping boundaries and service based on signal strength indication from all serving AP by address and location);... determining, via the processor a second location fingerprint of the information handling system for a second instance in time for distances to the plurality of address-identified WLAN APs and determining a second drop in signal strength for indication of a second physical boundary between the information handling system and at least one address-identified WLAN AP  (P.110, Lns. 1-10, discloses determining a 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Egner by incorporating the teachings of Lee because the method and its implementation in the device allows the aggregation management system the reduction or elimination of packet loss from serving AP when the UEs approach boarders of coverage areas (Lee, P. 109). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Chao teaches...identifying a first optimal wireless link associated with the first location fingerprint of the information handling system for the first instance in time; automatically 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Egner by incorporating the teachings of Chao because the method allows for the switching of the terminal device when comparing the tables created with parameters between first and second fingerprint which ensures that the 

Regarding claim 16 Egner, Sen, Lee and Chao teach the method of claim 15, Chao teaches...further comprising: determining the first instance in time occurs in a preset time period; and wherein the first optimal wireless link is associated with the preset time period (P. 131, discloses determining the first instance in time occurs in a preset time period when the first optimal wireless link is detected described as access module 303 being configured (present) to obtain the access point identifier as indicated by the network fingerprint information table which includes selection times corresponding to the network fingerprint information and the access point identifier of the wireless access point).

Regarding claim 18 Egner, Sen, Lee and Chao teach the method of claim 15, Egner teaches..wherein the first wireless link is established within a first frequency band and the second wireless link is established in a second frequency band (P. 38, discloses wherein the first wireless link established within a first frequency band and the second wireless link is established in a second frequency band described as the networked wireless communication device being able to support multiple wireless network interface systems in parallel wireless network interface systems.  The bands available are 5GHz, and even 2.5 and 60GHZ.  The selection of the of optimal wireless links when concurrent communications on both WLAN and WWAN access may operate within the same communication bands and any contention may be 

Regarding claim 19 Egner, Sen, Lee and Chao teach the method of claim 15, Egner teaches...wherein the first optimal wireless link is established within the 2.4 GHz frequency band (Fig. 2, P. 38, Lns.15, 17, discloses the first optimal wireless link is established within the 2.4GHz frequency band described as under FCC part 96).

Claims 4, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US-20180152848-A1 to Egner, US-20180143285-A1 to Sen, US-20190230620-A1, US-20160338133-A1 to Lee and CN-106922005-A to Chao in view of US-20150181381-A1 to Prechner.

Regarding claim 4 Egner, Sen, Lee, and Chao teach the method of claim 1, but do not teach...wherein the first location fingerprint includes a plurality of associations indicating a plurality of physical boundaries between one of the plurality of address-identified WLAN APs and one of the plurality of TOF signal distances.

Prechner teaches... wherein the first location fingerprint includes a plurality of associations indicating a plurality of physical boundaries between one of the plurality of address-identified WLAN APs and one of the plurality of TOF signal distances (P.28-29, discloses a plurality of physical boundaries described as coarse location defined and P. 45 further discloses the a first location fingerprint includes a plurality of associations between one of the plurality of address-identified WLAN APs and one of the plurality of TOF signal distances described in example 10 comprised of a device measuring module to obtain a ToF measurement with ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Egner, Sen, Lee and Chao by incorporating the teachings of Prechner because it describes how a device proceeds to locate a mobile terminal by receiving a signal and determining the location by comparing the signal attribute with time of flight fingerprint and corresponding map (Prechner, P.64). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 11 Egner, Sen, Lee and Chao teach the information handling system of claim 8, but does not teach...wherein the first location fingerprint includes a plurality of associations indicating a plurality of physical boundaries between one of the plurality of address-identified WLAN APs and one of the plurality of TOF signal distances.

Prechner teaches... wherein the first location fingerprint includes a plurality of associations indicating a plurality of physical boundaries between one of the plurality of address-identified WLAN APs and one of the plurality of TOF signal distances (P.28-29, discloses a plurality of physical boundaries described as coarse location defined and P. 45 further discloses the a first location fingerprint includes a plurality of associations between one of the plurality of address-identified WLAN APs and one of the plurality of TOF signal distances described in example 10 comprised of a device measuring module to obtain a ToF measurement with respect to another device matching TOF to TOF fingerprint map and identify device location. Examples 17 and 18 further disclose matching to ToF signal distances (4 or 2-4 meter apart) from an AP).



Regarding claim 20 Egner, Sen, Lee and Chao teach the method of claim 15, but does not teach...wherein the first location fingerprint includes a plurality of associations indicating a plurality of physical boundaries between one of the plurality of address-identified WLAN APs and one of the plurality of TOF signal distances.

Prechner teaches... wherein the first location fingerprint includes a plurality of associations indicating a plurality of physical boundaries between one of the plurality of address-identified WLAN APs and one of the plurality of TOF signal distances (P.28-29, discloses a plurality of physical boundaries described as coarse location defined and P. 45 further discloses the a first location fingerprint includes a plurality of associations between one of the plurality of address-identified WLAN APs and one of the plurality of TOF signal distances described in example 10 comprised of a device measuring module to obtain a ToF measurement with respect to another device matching TOF to TOF fingerprint map and identify device location. Examples 17 and 18 further disclose matching to ToF signal distances (4 or 2-4 meter apart) from an AP).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Egner, Sen, Lee and Chao by .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US-20180152848-A1 to Egner, US-20180143285-A1 to Sen, US-20190230620-A1, US-20160338133-A1 to Lee and CN-106922005-A to Chao in view of US20150201410-A1 to Teng.


Regarding claim 17 Egner, Sen, Lee and Chao teach the method of claim 15, but does not teach...wherein the first wireless link is established with a first of the plurality of address-identified WLAN APs and the second wireless link is established with a second of the plurality of address-identified WLAN APs.

Tang teaches... wherein the first wireless link is established with a first of the plurality of address-identified WLAN APs and the second wireless link is established with a second of the plurality of address-identified WLAN APs (P.195-197, discloses the first and second link established with a first and second plurality of address-identified WLAN APs described as at least two radio links that establish different links with different WLAN or 3rd Generation Partnership Project 3GPP).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Egner Sen, Lee, and Chao by incorporating .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582.  The examiner can normally be reached on Monday - Friday 6-3 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        





/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476